DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/591,402 dated 6 January 2022, responding to the 24 June 2021 Office Action provided in the rejection of claims 1-18, wherein claims 1 and 10 have been amended, and new claims 19-20 have been added
The objection to claims 1 and 10 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Bruns et al. (U.S. 2019/0182495) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 22 December 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 19 “applying, by the at least one processor, security measures to the incoming data stream objects” and “analyzing, by the at least one processor, meta data describing process steps to be applied to the data stream object and preparing a sequence of algorithms to be run on each of the individual elements” in conjunction with the rest of the limitations of the claim, and similarly in independent claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (U.S. 7,227,589) (Hereinafter Yeo) in view of Barrus, John (U.S. 2012/0229589) (Hereinafter Barrus), further in view of Rao et al. (U.S. 6,253,293) (Hereinafter Rao), and further in view of Bruns et al. (U.S. 2019/0182495) (Hereinafter Bruns – art made of record).
As per claim 1, Yeo discloses a method for implementing parallel processing with shared memory (see for example Yeo, this limitation is disclosed such that there is a group of processors sharing a memory (i.e. claimed “shared memory”) for processing in parallel; col.1 lines {43}-{51}) comprising: 
receiving, by at least one processor, a data stream object (see for example Yeo, this limitation is disclosed such that reading (i.e. “receiving”) a stream (interchangeably referred to as a sequence) of compressed video occurs (i.e. stream of compressed video corresponds to claimed “data stream object”); col.1 lines {43}-{51}. A first processor reads the video stream (i.e. receiving the data stream object “by at least one processor”); col.3 lines {39}-{44});
saving the data stream object, by the at least one processor, as a sequence of individual elements into the shared memory (see for example Yeo, this limitation is disclosed such that via the processor, the video stream is read into the [shared] memory (reading into the shared memory disclosed claimed “saving each data stream object, by the at least on processor…into the shared memory), the video stream including multiple pictures, with each picture having one or more independent elements (interchangeably referred to as slices (see col.2 lines {40}-{44}), i.e. the stream corresponding to clamed data stream object, exists “as a sequence of individual elements” in the form of the independent elements and thus reading the video stream comprising independent elements into the shared memory discloses “saving each data stream object…as a sequence of individual elements into the shared memory”); col.1 lines {43}-{51}. The video stream is read into the [shared] memory by the first processor; col.3 lines {39}-{44});
accessing, by the at least one processor, each individual data element of the sequence of individual elements within the shared memory by a plurality of independent parallel processing tasks (see for example Yeo, this limitation is disclosed such that for the group of processors sharing the memory, the first processor assigns an independent element [of the video stream] per processor, to be decoded by the processors in parallel; col.1 lines {43}-{51}); 
performing, by the at least one processor, each independent parallel processing task of the plurality of independent parallel processing tasks using each individual data element of the sequence of individual elements in the shared memory (see for example Yeo, this limitation is disclosed such that the decoding of the independent elements of the video stream [from the shared memory] occurs; col.1 lines {43}-{51}).
Although Yeo discloses receiving, by at least one processor, a data stream object, Yeo does not explicitly teach receiving a data stream object produced by one or more remote user devices including at least one digital image capture device.
However, Barrus discloses receiving a data stream object produced by one or more remote user devices including at least one digital image capture device (see for example Barrus, this limitation is disclosed such that a video stream is received, wherein the video stream is captured by a remote video camera; paragraph [0063]).
Yeo in view of Barrus is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yeo by receiving streams from a remote camera (capture device) as taught by Barrus because it would enhance the teaching of Yeo with an effective means of obtaining generated digital information for display (as suggested by Barrus, see for example paragraphs [0062], [0064]).
Yeo in view of Barrus does not explicitly teach saving, by the at least one computing device, results of a plurality of independent parallel processing tasks into the shared memory.
However, Rao discloses saving, by the at least one computing device, results of a plurality of independent parallel processing tasks into the shared memory (see for example Rao, this limitation is disclosed such that a method of processing a stream by a decoder. Processing operations (i.e. “at least one processing task” performed on a “data stream object” in a similar manner as Yeo in view of Barrus) are performed by a first processor on the stream to produce a set of results, and the first processor writes the set of results into a shared memory; Abstract). 
Yeo in view of Barrus is analogous art with Rao because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yeo in view of Barrus by writing stream decoding results into a shared memory by a first processor as taught by Rao because it would enhance the teaching of Yeo in view of Barrus with an effective means of being able to further read said results from the shared memory by a second processor (as suggested by Rao, see for example Abstract).
Although Yeo in view of Barrus, further in view of Rao discloses accessing, by the at least one processor, each individual data element of the sequence of individual elements within the shared memory by a plurality of independent parallel processing tasks, and performing, by the at least one processor, each independent parallel processing task of the plurality of independent parallel processing tasks using each individual data element of the sequence of individual elements in the shared memory, Yeo in view of Barrus, further in view of Rao does not explicitly teach accessing and processing individual data elements concurrently and independently.
However, Bruns discloses accessing and processing individual data elements concurrently and independently (see for example Bruns, this limitation is disclosed such that an encoding process split into multiple parallel tasks (i.e. individual data elements) are accessible to processors and processed with concurrent, independent execution; paragraphs [0078], [0101]).
Yeo in view of Barrus, further in view of Rao is analogous art with Bruns because they are from the same field of endeavor, data management .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yeo in view of Barrus, further in view of Rao by utilizing concurrent, independent execution as taught by Bruns because it would enhance the teaching of Yeo in view of Barrus, further in view of Rao with an effective means of efficiently processing parallel tasks (as suggested by Bruns, see for example paragraph [0085], [0087]).
As per claim 2, Yeo in view of Barrus, further in view of Rao, further in view of Bruns discloses the method of claim 1, wherein the data stream object comprises at least one of a plurality of images, a video stream, and a sound stream (see for example Yeo, this limitation is disclosed such that processing occurs on a stream of compressed video (i.e. “data stream object comprises…a video stream”); col.1 lines {43}-{51}).
Regarding claim 10, it is a system claim having similar limitations cited in claim 1.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 11, it is a system claim having similar limitations cited in claim 2.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (U.S. 7,227,589) in view of Barrus (U.S. 2012/0229589), further in view of Rao (U.S. 6,253,293), further in view of Bruns (U.S. 2019/0182495) as applied to claims 1 and 10 above, respectively, and further in view of Kunkel et al. (U.S. 2015/0007243) (Hereinafter Kunkel).
As per claim 3, Yeo in view of Barrus, further in view of Rao, further in view of Bruns discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the data stream object comprises meta data describing process steps to be applied to the data stream object. 
However, Kunkel discloses the limitation wherein the data stream object comprises meta data describing process steps to be applied to the data stream object (see for example Kunkel, this limitation is disclosed such that availability of metadata in a video stream is useful to help optimize image fidelity, adjusting according to display management algorithms for the improved image fidelity; paragraph [0035]).
Yeo in view of Barrus, further in view of Rao, further in view of Bruns is analogous art with Kunkel because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yeo in view of Barrus, further in view of Rao, further in view of Bruns by using stream metadata as taught by Kunkel because it would enhance the teaching of Yeo in view of Barrus, further in view of Rao, further in view of Bruns with an effective means of making it possible to analyze a stream at an end-point for a variety of reasons (as suggested by Kunkel, see for example paragraph [0035]).
As per claim 4, Yeo in view of Barrus, further in view of Rao, further in view of Bruns discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach analyzing, by at least one processor, incoming data stream objects for validity.
However, Kunkel discloses analyzing, by at least one processor, incoming data stream objects for validity (see for example Kunkel, this limitation is disclosed such that a video stream is analyzed, comparing stream metadata to an available online database and verifying that the received metadata [in the video stream] is substantially consistent; paragraph [0035]).
Yeo in view of Barrus, further in view of Rao, further in view of Bruns is analogous art with Kunkel because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yeo in view of Barrus, further in view of Rao, further in view of Bruns by using stream metadata as taught by Kunkel because it would enhance the teaching of Yeo in view of Barrus, further in view of Rao, further in view of Bruns with an effective means of making it possible to analyze a stream at an end-point for a variety of reasons (as suggested by Kunkel, see for example paragraph [0035]).
As per claim 5, Yeo in view of Barrus, further in view of Rao, further in view of Bruns, further in view of Kunkel discloses the method of claim 4, further comprising applying, by the at least one processor, security measures to the incoming data stream objects (see for example Kunkel, this limitation is disclosed such that a digital rights management (DRM) processor uses metadata for a stream to compute correlative metadata and image statistics that uniquely identify the stream and determine whether a requesting viewer has rights to the data (i.e. the DRM processor applied security measures to an incoming data stream); paragraph [0034]).
Regarding claim 12, it is a system claim having similar limitations cited in claim 3.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 13, it is a system claim having similar limitations cited in claim 4.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 14, it is a system claim having similar limitations cited in claim 5.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (U.S. 7,227,589) in view of Barrus (U.S. 2012/0229589), further in view of Rao (U.S. 6,253,293), further in view of Bruns (U.S. 2019/0182495) as applied to claims 1 and 10 above, respectively, and further in view of Combs, Jonathan D. (U.S. 2018/0088956) (Hereinafter Combs).
As per claim 9, Yeo in view of Barrus, further in view of Rao, further in view of Bruns discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach balancing, by the at least one processor, a plurality of independent processing pipelines across the cluster of computing devices of using a predictive load balancer.
However, Combs discloses balancing, by the at least one processor, a plurality of independent processing pipelines across the cluster of computing devices of using a predictive load balancer (see for example Combs, this limitation is disclosed such that load balancing of decoding occurs, using cluster balancing circuitry employing predictor hardware to balance execution pipelines on decode clusters; paragraphs [0181], [0189]).
Yeo in view of Barrus, further in view of Rao, further in view of Bruns is analogous art with Combs because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Yeo in view of Barrus, further in view of Rao, further in view of Bruns by balancing decoding pipelines on decode clusters as taught by Combs because it would enhance the teaching of Yeo in view of Barrus, further in view of Rao, further in view of Bruns with an effective means of dealing with out-of-order parallel decoding (as suggested by Combs, see for example paragraph [0181]).
Regarding claim 18, it is a system claim having similar limitations cited in claim 9.    Thus, claim 18 is also rejected

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196